Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CR-20163-SCOLA


  UNITED STATES OF AMERICA

  vs.

  CARLOS ENRIQUE URBANO FERMIN,

                 Defendant.
                                       /

                                        PLEA AGREEMENT

         The United States Attorney’s Office for the Southern District of Florida and the Fraud

  Section of the Criminal Division of the United States Department of Justice (collectively the

  “Offices”) and Carlos Enrique Urbano Fermin (hereinafter “the defendant”) enter into the

  following agreement:

         1.      The defendant understands that he has the right to have the evidence and charges

  against him presented to a federal grand jury for determination of whether or not there is probable

  cause to believe he committed the offense with which he is charged. Understanding the right, and

  after full and complete consultation with his counsel, the defendant agrees to waive his right to

  prosecution by Indictment, agrees to waive any challenges to the statute of limitations or venue,

  and agrees that the United States may proceed by way of an information filed pursuant to Rule 7

  of the Federal Rules of Criminal Procedure.

         2.      The defendant agrees to plead guilty to the sole count of the Information charging

  the defendant with a violation of Title 18, United States Code, Section 371 (Conspiracy to Commit

  an Offense against the United States), specifically, conspiracy to violate 18 U.S.C. § 1956(a)

  (laundering of monetary instruments that are proceeds of, and done with the intent to promote,
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 2 of 12




  specified unlawful activity, to wit, an offense against a foreign nation involving bribery of a public

  official, or the misappropriation, theft, or embezzlement of public funds by or for the benefit of a

  public official).

          3.      The defendant understands and acknowledges that, as to the sole count of the

  Information, the Court may impose a statutory maximum term of imprisonment of up to 5 years

  and a term of supervised release of up to 3 years. The defendant understands that the Court may

  also impose a fine of up to $250,000 or twice the amount of the criminally derived property

  involved in the transactions for which the defendant conspired to launder, whichever is greater.

  The defendant also understands that the Court may also order forfeiture and restitution. The

  defendant also understands that a special assessment in the amount of $100 will be imposed and

  due at the time of sentencing.

          4.      The defendant is aware that the sentence will be imposed by the Court after

  considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter

  “Sentencing Guidelines”). The defendant acknowledges and understands that the Court will

  compute an advisory sentence under the Sentencing Guidelines and that the applicable guidelines

  will be determined by the Court relying in part on the results of a pre-sentence investigation by the

  Court’s probation office, which investigation will commence after the guilty plea has been entered.

  The defendant is also aware that, under certain circumstances, the Court may depart from the

  advisory Sentencing Guidelines range that it has computed, and may raise or lower that advisory

  sentence under the Sentencing Guidelines. The defendant is further aware and understands that

  the Court is required to consider the advisory guideline range determined under the Sentencing

  Guidelines, but is not bound to impose a sentence within that advisory range; the Court is permitted

  to tailor the ultimate sentence in light of other statutory concerns, and such sentence may be either

                                                    2
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 3 of 12




  more severe or less severe than the advisory Sentencing Guidelines range. Knowing these facts,

  the defendant understands and acknowledges that the Court has the authority to impose any

  sentence within and up to the statutory maximum authorized by law for the offense identified in

  paragraph 3 and that the defendant may not withdraw his guilty plea solely as a result of the

  sentence imposed.

         5.      The Offices reserve the right to inform the Court and the probation office of all

  facts pertinent to the sentencing process, including all relevant information concerning the offenses

  committed, whether charged or not, as well as concerning the defendant and the defendant’s

  background. Subject only to the express terms of any agreed-upon recommendation, the Offices

  further reserve the right to make any recommendation as to the quality and quantity of punishment.

         6.      The Offices agree that they will recommend at sentencing that the Court reduce by

  two levels the sentencing guideline level applicable to the defendant’s offense, pursuant to Section

  3E1.1(a) of the Sentencing Guidelines, based upon the defendant’s recognition and affirmative

  and timely acceptance of personal responsibility. If at the time of sentencing the defendant’s

  offense level is determined to be 16 or greater, the government will file a motion requesting an

  additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating

  that the defendant has assisted authorities in the investigation or prosecution of the defendant’s

  own misconduct by timely notifying authorities of the defendant’s intention to enter a plea of

  guilty, thereby permitting the government to avoid preparing for trial and permitting the

  government and the Court to allocate their resources efficiently. The Offices, however, will not

  be required to make this motion and these recommendations if the defendant: (1) fails or refuses

  to make a full, accurate and complete disclosure to the probation office of the circumstances

  surrounding the relevant offense conduct; (2) is found to have misrepresented facts to the

                                                   3
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 4 of 12




  government prior to entering into this plea agreement; or (3) commits any misconduct after signing

  this plea agreement, including but not limited to committing a state or federal offense, violating

  any term of release, or making false statements or misrepresentations to any governmental entity

  or official.

          7.     The Offices agree to recommend a sentence at the low end of the applicable

  advisory guideline range provided the defendant fully complies with the terms of this plea

  agreement, including, but not limited to the provisions regarding forfeiture in paragraph 12.

          8.     The defendant is aware that the sentence has not yet been determined by the Court.

  The defendant also is aware that any estimate of the probable sentencing range or sentence that the

  defendant may receive, whether that estimate comes from the defendant’s attorney, the

  government, or the probation office, is a prediction, not a promise, and is not binding on the

  government, the probation office or the Court. The defendant understands further that any

  recommendation that the government makes to the Court as to sentencing, whether pursuant to this

  agreement or otherwise, is not binding on the Court and the Court may disregard the

  recommendation in its entirety. The defendant understands and acknowledges, as previously

  acknowledged in paragraph 4 above, that the defendant may not withdraw his plea based upon the

  Court’s decision not to accept a sentencing recommendation made by the defendant, the

  government, or a recommendation made jointly by both the defendant and the government.

          9.     This plea resolves the defendant’s federal criminal liability with regard to the

  Offices for conduct related to that described in the Factual Proffer except criminal tax liability (as

  to which the Offices do not have authority to make any agreement). The defendant understands

  that this agreement is binding only as to the Offices and only relating to conduct described in the

  Factual Proffer.

                                                    4
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 5 of 12




         10.     The defendant agrees that he shall cooperate fully with the Offices by: (a) providing

  truthful and complete information and testimony, and producing documents, records and other

  evidence, when called upon by the Offices, whether in interviews, before a grand jury, or at any

  trial or other Court proceeding; (b) appearing at such grand jury proceedings, hearings, trials, and

  other judicial proceedings, and at meetings, as may be required by the Offices; and (c) if requested

  by the Offices, working in an undercover role under the supervision of, and in compliance with,

  law enforcement officers and agents. Any assistance the defendant may provide to the United

  States federal criminal investigators shall be pursuant to the specific instructions and control of

  these Offices and designated United States investigators. In addition, the defendant agrees that

  he will not protect any person or entity through false information or omission, that he will not

  falsely implicate any person or entity, and that he will not commit any further crimes. The

  defendant agrees not to reveal his cooperation, or any information derived therefrom, to any third

  party without prior consent of the Government.

         11.     The defendant agrees to provide an accounting and tracing of all monies involved

  in the defendant’s criminal activity and any available assets for forfeiture to the Offices upon

  request, within 14 calendar days from the request.    The defendant further agrees, in an individual

  or any other capacity, to forfeit to the United States, voluntarily and immediately, any right, title,

  and interest to any property, real or personal, which is determined to constitute or is derived from

  proceeds traceable to the violation to which he is pleading guilty, pursuant to Title 18, United

  States Code, Section 981(a)(1)(C), and offenses which he has disclosed to the Offices prior to

  execution of this plea agreement.      The property subject to forfeiture includes, but is not limited

  to a forfeiture money judgment in an amount equal to the amount of proceeds traceable to the

  violation.   The defendant further agrees that forfeiture is independent of any assessment, fine,

                                                    5
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 6 of 12




  cost, restitution, or penalty that may be imposed by the Court. The defendant knowingly and

  voluntarily agrees to waive all constitutional, legal, and equitable defenses to the forfeiture,

  including excessive fines under the Eighth Amendment to the United States Constitution. In

  addition, except as may be otherwise agreed, the defendant agrees to waive: any applicable time

  limits for administrative or judicial forfeiture proceedings, the requirements of Fed. R. Crim. P.

  32.2 and 43(a), as they relate to forfeiture, and any appeal of the forfeiture.

         12.     The defendant also agrees to fully and truthfully disclose the existence, nature and

  location of all assets in which the defendant has or had any direct or indirect financial interest or

  control, and any assets involved in the offense of conviction. The defendant agrees to take all

  steps requested by the United States for the recovery and forfeiture of all assets which are subject

  to forfeiture. This includes, but is not limited to, the timely delivery upon request of all necessary

  and appropriate documentation to deliver good and marketable title, consenting to all orders of

  forfeiture, and not impeding in any way any criminal, civil or administrative forfeiture proceeding

  concerning the forfeiture.

         13.     In furtherance of the satisfaction of a forfeiture money judgment entered by the

  Court in this case, the defendant agrees to the following:

                  a. maintain any asset valued in excess of $10,000, and not sell, hide, waste,

                      encumber, destroy, or otherwise devalue such asset without prior approval of

                      the United States;

                  b. provide information about any transfer of an asset valued in excess of $10,000

                      since the commencement of the offense conduct in this case to date;




                                                    6
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 7 of 12




                  c. cooperate fully in the investigation and the identification of assets, including

                      liquidating assets, meeting with representatives of the United States, and

                      providing any documentation requested; and

                  d. notify, within 30 days, the Clerk of the Court for the Southern District of

                      Florida and the Offices of: (i) any change of name, residence, or mailing

                      address, and (ii) any material change in economic circumstances.

  The defendant further understands that providing false or incomplete information about assets,

  concealing assets, making materially false statements or representations, or making or using false

  writings or documents pertaining to assets, taking any action that would impede the forfeiture of

  assets, or failing to cooperate fully in the investigation and identification of assets may be used as

  a basis for: (i) separate prosecution, including, under 18 U.S.C. § 1001; or (ii) recommendation of

  a denial of a reduction for acceptance of responsibility pursuant to the United States Sentencing

  Guidelines § 3E1.1.

         14.     The Offices reserve the right to evaluate the nature and extent of the defendant’s

  cooperation and to make that cooperation, or lack thereof, known to the Court at the time of

  sentencing.    If, in the sole and unreviewable judgment of the Offices, the defendant’s

  cooperation is of such quality and significance to the investigation or prosecution of other criminal

  matters as to warrant the Court’s downward departure from the advisory sentencing range

  calculated under the Sentencing Guidelines and/or any applicable minimum mandatory sentence,

  the Offices may make a motion prior to sentencing pursuant to Section 5K1.1 of the Sentencing

  Guidelines and/or Title 18, United States Code, Section 3553(e), or subsequent to sentencing

  pursuant to Rule 35 of the Federal Rules of Criminal Procedure, informing the Court that the

  defendant has provided substantial assistance and recommending that the defendant’s sentence be

                                                    7
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 8 of 12




  reduced. The defendant understands and agrees, however, that nothing in this agreement requires

  the Offices to file any such motions, and that the Offices’ assessment of the quality and

  significance of the defendant’s cooperation shall be binding as it relates to the appropriateness of

  the Offices’ filing or non-filing of a motion to reduce sentence.

         15.     The defendant understands and acknowledges that the Court is under no obligation

  to grant a motion for reduction of sentence filed by the government. In addition, the defendant

  further understands and acknowledges that the Court is under no obligation of any type to reduce

  the defendant’s sentence because of the defendant’s cooperation.

         16.     The defendant is aware that Title 18, United States Code, Section 3742 and Title

  28, United States Code, Section 1291 afford the defendant the right to appeal the sentence imposed

  in this case. Acknowledging this, in exchange for the undertakings made by the Offices in this

  plea agreement, the defendant hereby waives all rights conferred by Sections 3742 and 1291 to

  appeal any sentence imposed, including any restitution order, or to appeal the manner in which the

  sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the

  result of an upward departure and/or an upward variance from the advisory guideline range that

  the Court establishes at sentencing.

         17.     The defendant further understands that nothing in this agreement shall affect the

  government’s right and/or duty to appeal as set forth in Title 18, United States Code, Section

  3742(b) and Title 28, United States Code, Section 1291. However, if the United States appeals

  the defendant’s sentence pursuant to Sections 3742(b) and 1291, the defendant shall be released

  from the above waiver of appellate rights. In addition to the foregoing provisions, the defendant

  hereby waives all rights to argue on appeal that the statute to which the defendant is pleading guilty

  is unconstitutional and that the admitted conduct does not fall within the scope of the statute. By

                                                    8
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 9 of 12




  signing this agreement, the defendant acknowledges that the defendant has discussed the appeal

  waiver set forth in this agreement with the defendant’s attorney.

         18.     The defendant recognizes that pleading guilty may have consequences with respect

  to the defendant’s immigration status if the defendant is not a citizen of the United States or if the

  defendant is a naturalized citizen of the United States. Under federal law, a broad range of crimes

  are removable offenses, including the offense to which the defendant is pleading guilty. Indeed,

  because the defendant is pleading guilty to conspiracy to commit money laundering, removal is

  presumptively mandatory. Removal and other immigration consequences are the subject of a

  separate proceeding, however, and the defendant understands that no one, including the

  defendant’s attorney or the Court, can predict to a certainty the effect of the defendant’s conviction

  on the defendant’s immigration status. The defendant nevertheless affirms that the defendant

  wants to plead guilty regardless of any immigration consequences that the defendant’s plea may

  entail, even if the consequence is the defendant’s automatic removal from the United States.

         19.     If, in the sole and unreviewable discretion of the Offices, the Offices determine that

  the defendant’s presence is essential to the success of a federal investigation or prosecution and

  that the defendant has otherwise complied with the terms of this agreement, the Offices may

  recommend that the defendant be issued an S Visa classification. It is understood that the Offices

  have authority only to recommend an S visa, and that the final decision whether to seek such relief

  rests with the law enforcement agency (“LEA”) submitting the application requesting an S visa for

  the defendant. The decision whether to submit such an application for consideration by the

  Department of Justice and the Department of Homeland Security will be in the sole discretion of

  the LEA, and may be submitted only if the LEA and the Offices determine that the defendant

  otherwise qualifies under 18 U.S.C. § 101(a)(15)(S) and 8 C.F.R. 214.2(t), including if the

                                                    9
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 10 of 12




   defendant’s deportation would pose a significant threat to the defendant’s safety. There is no

   guarantee that if an S visa application is submitted in the future for the defendant that he will be

   granted S nonimmigrant status, even if he may be statutorily eligible. The defendant understands

   and agrees, however, that nothing in this agreement requires the Offices to make any such

   recommendation, and that the Offices’ assessment of the quality and significance of the

   defendant’s cooperation shall be binding as it relates to the appropriateness of the Offices’

   recommendation.

            20.   The Offices and the defendant stipulate to and agree not to contest the facts in the

   Factual Proffer, and stipulate that such facts, in accordance with Rule 11(b)(3) of the Federal Rules

   of Criminal Procedure, provide a sufficient factual basis for the plea of guilty in this case. The

   defendant agrees that the facts in the Factual Proffer are true and correct to the best of the

   defendant’s knowledge. Because the factual basis set forth in the Factual Proffer has the limited

   purpose of supporting the defendant’s guilty plea to the charge discussed in paragraph two, the

   factual basis set forth in the Factual Proffer does not purport to represent all facts and

   circumstances relating to the defendant’s participation. Similarly, the factual basis in the Factual

   Proffer is not intended to identify all knowledge the defendant might have of the unlawful activity

   of other individuals.

            21.   In the event the defendant withdraws from this agreement prior to or after pleading

   guilty to the charge identified in paragraph two above; should the court refuse to accept the

   defendant’s guilty plea; or should the Offices, in their sole discretion, determine that the defendant

   has failed to fully comply with any of the terms of this plea agreement, the Offices will be released

   from their obligations under this agreement, and the defendant agrees and understands that, in that

   event:

                                                    10
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 11 of 12




             (a) the defendant thereby waives any protection afforded by any proffer letter agreement

   between the parties, Section 1B1.8 of the Sentencing Guidelines, Rule 11(f) of the Federal Rules

   of Criminal Procedure and Rule 410 of the Federal Rules of Evidence;

             (b) any statements made by the defendant as part of the plea discussions, any debriefings

   or interviews, or as part of the Factual Proffer in connection with this agreement, whether made

   prior to or after the execution of this agreement, will be admissible against him without any

   limitation in any civil or criminal proceeding brought by the Offices, including as substantive

   evidence offered by the government in its case-in-chief and rebuttal case, impeachment evidence

   offered by the government on cross-examination, and evidence at any sentencing hearing or other

   hearing;

             (c) the defendant’s waiver of any defense based on the statute of limitations and venue,

   including the waiver set forth in this agreement, or any defense based on the passage of time in

   filing an Indictment or Superseding Information, referred to herein, shall remain in full force and

   effect;

             (d) the defendant stipulates to the admissibility and authenticity, in any case brought by the

   United States in any way related to the facts referred to in this agreement, of any documents

   provided by the defendant or the defendant’s representatives to any state or federal agency and/or

   the Offices; and

             (e) the defendant has adopted the entire factual basis as the defendant’s statements, and the

   defendant has stipulated to the admissibility of the Factual Proffer in any case brought by the

   United States, and the defendant agrees not to assert any claim under the Federal Rules of Evidence

   (including Rule 410 of the Federal Rules of Evidence), the Federal Rules of Criminal Procedure

   (including Rule 11 of the Federal Rules of Criminal Procedure), or the United States Sentencing

                                                      11
Case 1:20-cr-20163-RNS Document 12 Entered on FLSD Docket 04/19/2021 Page 12 of 12




      Guidelines (including USSG § 1B l.l(a)) that the Factual Proffer set forth in connection with this

      agreement should be suppressed or is otherwise inadmissible as evidence (in any fonn).

              22.    This is the entire agreement and understanding between the Offices and the

      defendant. There are no other agreements, promises, representations, or understandings except

      as may be disclosed to the Court at the plea proceeding.

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATIORNEY
              4/13/2021
      Date:                                By:     � �,,,.              '7- -
                                                   MICHAEL N. BERGER
                                                   ASSISTANT UNITED STATES ATTORNEY

                                                   DANIELS. KAHN
                                                   ACTING CHIEF, FRAUD SECTION
                                                   CRIMINAL DIVISION


      Date:                                By:
                                                   ALEXANDER KRAMER
                                                   TRIAL ATTORNEY, FRAUD SECTION

              �
      Date:                                By:
                                                   NORMAN A. MOSCOWITZ
                                                   ATTORNEY FOR DEFENDA


      Date: '[/� 2ol/                      By:,�·(....                                    -    .
                                                 CARLOSENRIQUE URBANO FERMIN
                                                  DEFENDANT




                                                      12
